DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotational movement (claim 15) and the latching closure (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re. claim 11:  It is not clear if Applicant intends the parenthetical numbers following claim elements to be taken cumulatively or individually. For example, Claim 11, line 5 includes the recitation of a “fastening unit (26, 26.2)”. It would appear that the “fastening unit” includes all of the subsequent parenthetical numbers. Claim 11 lines 5-6 also includes the recitation of “material store (20, 20.2).”  It would appear that the “material store” includes all of the subsequent parenthetical numbers. Further, claim 11 line 12 includes the recitation of “metering chamber (32, 64, 66)”. It would appear that the “chamber” includes all of the subsequent parenthetical numbers. Are all the parenthetical numbers to be associated with the claim element?  Conversely, are the parenthetical numbers to be taken individually and combined with other parenthetical numbers of other named elements?  If so, the total number of combinations available would preclude examination.  Therefore, for purposes of examination the parenthetical numbers in the claims will be given no patentable weight. Dependent claim(s) 12-20 inherit the same infirmity and are rejected for the same reason(s) listed above.  
Claims 12, 14-17 and 19, which also contain similar parenthetical numbers, are also considered vague and indefinite for the reasons set forth supra. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,749,091 (Connelly).  
Re. claim 11: Connelly discloses a device for metered filling of a container (C) with a filling material (R), comprising: 
a receiving unit (32) for receiving the container; 
a material store designed as a separate container (12); 
a fastening unit (22) for detachably fastening the material store; and 
a filling unit, configured to remove a defined quantity of the filling material from the material store and transfer the defined quantity of the filling material into the container, 
wherein the filling unit comprises at least one metering chamber (62), wherein the at least one metering chamber is displaceably mounted so that the at least one metering chamber is present alternately in a first position (figure 7) and in a second position (figure 9), 
wherein in the first position the at least one metering chamber is in contact with a material store (12) so that filling material (R) is able to be filled into the at least one metering chamber from the material store (figure 7), and wherein in the second position the at least one metering chamber is arranged above the container (C) so that the filling material located in the at least one metering chamber is able to be emptied into the container (figure 9).  
Re. claim 12: Connelly discloses wherein the at least one metering chamber (62) is displaceable in a forward direction and in an opposing direction thereto. 
Re. claim 13: Connelly discloses wherein the at least one metering chamber is mounted so as to be longitudinally displaceable (see, figures 7 and 9). 
Re. claim 16: Connelly further discloses a funnel element (30) arranged between the at least one metering chamber (62) and an upper edge of the container (C).  
Re. claim 17: Connelly discloses wherein the fastening unit for the material store has a screw closure or a latching closure.
Re. claim 18: Connelly discloses wherein the container (C) is configured as a drinking straw. 

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,733,803 (Sisson). 
Re. claim 11: Sisson discloses a device (10) for metered filling of a container (11) with a filling material, comprising: 
a receiving unit (15) for receiving a container; 
a material store designed as a separate container (18); 
an inherent fastening unit for detachably fastening the material store; and 
a filling unit, configured to remove a defined quantity of the filling material from the material store and transfer the defined quantity of the filling material into the container, 
wherein the filling unit (16) comprises at least one metering chamber (31, 32), wherein the at least one metering chamber is displaceably mounted so that the at least one metering chamber is present alternately in a first position and in a second position (column 3, lines 4-12), 
wherein in the first position the at least one metering chamber is in contact with a material store so that filling material is able to be filled into the at least one metering chamber from the material store, and wherein in the second position the at least one metering chamber is arranged above the container so that the filling material located in the at least one metering chamber is able to be emptied into the container (column 3, lines 4-12).  
Re. claim 14: Sisson discloses wherein the at least one metering chamber is two metering chambers including a first metering chamber (36) and a second metering chamber (37), wherein the two metering chambers are arranged alternately in their respective first position and in their respective second position, and wherein the two metering chambers are arranged in their respective second position in an identical position above the container.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisson in view of U.S. Patent No. 2,315,473 (Wollcott). 
Re. claim 15: Sisson discloses a device (10) for metered filling of a container (11) with a filling material, comprising: 
a receiving unit (15) for receiving a container; 
a material store designed as a separate container (18); 
an inherent fastening unit for detachably fastening the material store; and 
a filling unit, configured to remove a defined quantity of the filling material from the material store and transfer the defined quantity of the filling material into the container, 
wherein the filling unit (16) comprises at least one metering chamber (31, 32), wherein the at least one metering chamber is displaceably mounted so that the at least one metering chamber is present alternately in a first position and in a second position (column 3, lines 4-12), 
wherein in the first position the at least one metering chamber is in contact with a material store so that filling material is able to be filled into the at least one metering chamber from the material store, and wherein in the second position the at least one metering chamber is arranged above the container so that the filling material located in the at least one metering chamber is able to be emptied into the container (column 3, lines 4-12). 
Sisson also discloses wherein the at least one metering chamber is two metering chambers including a first metering chamber (36) and a second metering chamber (37), wherein the two metering chambers are arranged alternately in their respective first position and in their respective second position, and wherein the two metering chambers are arranged in their respective second position in an identical position above the container. However, Sisson does not explicitly disclose wherein the metering chambers are displaceable in each case from the first position to their second position by rotational movement.  
Wolcott teaches metering chambers (8) are displaceable in each case from a first position to their second position by rotational movement.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sisson’s dispenser to include the rotational movement of Wolcott.  One of ordinary skill in the art would have been motivated to make this modification because this would enable the metering device to be constructed in a more compact manner.   

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisson in view of U.S. Patent No. 3,757,943 (Chae).  
Re. claim 19: Sisson discloses a device (10) for metered filling of a container (11) with a filling material, comprising: 
a receiving unit (15) for receiving a container; 
a material store designed as a separate container (18); 
an inherent fastening unit for detachably fastening the material store; and 
a filling unit, configured to remove a defined quantity of the filling material from the material store and transfer the defined quantity of the filling material into the container, 
wherein the filling unit (16) comprises at least one metering chamber (31, 32), wherein the at least one metering chamber is displaceably mounted so that the at least one metering chamber is present alternately in a first position and in a second position (column 3, lines 4-12), 
wherein in the first position the at least one metering chamber is in contact with a material store so that filling material is able to be filled into the at least one metering chamber from the material store, and wherein in the second position the at least one metering chamber is arranged above the container so that the filling material located in the at least one metering chamber is able to be emptied into the container (column 3, lines 4-12). 
However, Sisson does not particularly disclose a counting unit that displays the number of changes in position of the at least one metering chamber.  
Chae teaches a counting unit that is configured to display changes that are detected by the unit (529-531, claims 17, 34 and 38). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Sisson to include the counter unit and display of Chae.  One of ordinary skill in the art would have been motivated to make this modification because such a modification would enable a user to be able to monitor the operation of the device.  This would enable the user to predict when servicing is needed, rather than wait for the device to fail.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisson in view of U.S. Patent No. 5,544,684 (Robinette).  
Re. claim 20: Sisson discloses a device (10) for metered filling of a container (11) with a filling material, comprising: 
a receiving unit (15) for receiving a container; 
a material store designed as a separate container (18); 
an inherent fastening unit for detachably fastening the material store; and 
a filling unit, configured to remove a defined quantity of the filling material from the material store and transfer the defined quantity of the filling material into the container, 
wherein the filling unit (16) comprises at least one metering chamber (31, 32), wherein the at least one metering chamber is displaceably mounted so that the at least one metering chamber is present alternately in a first position and in a second position (column 3, lines 4-12), 
wherein in the first position the at least one metering chamber is in contact with a material store so that filling material is able to be filled into the at least one metering chamber from the material store, and wherein in the second position the at least one metering chamber is arranged above the container so that the filling material located in the at least one metering chamber is able to be emptied into the container (column 3, lines 4-12). 
Sisson does not disclose a printer.  Robinette teaches a printer in association with a dispensing unit.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Sisson to include the weighing unit and printer of Robinette. One of ordinary skill in the art would have been motivated to make this modification because it would enable a user to determine how material is being manipulated and it would enable a user to obtain a printout re same. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 1,254,115 (Brand), which discloses a container. 
2.) U.S. Patent No. 1,885,201 (Holley), which discloses a vending machine. 
3.) U.S. Patent No. 2,259,710 (Stern), which discloses a dispenser. 
4.) U.S. Patent No. 3,185,190 (Crawford), which discloses a dispenser. 
5.) U.S. Patent No. 3,193,159 (Swindler), which discloses a dispenser. 
6.) U.S. Patent No. 3,554,412 (Hayashi), which discloses a charging system. 
7.) U.S. Patent No. 4,019,660 (Berkey), which discloses a dispenser. 
8.) U.S. Patent No. 4,403,715 (Ludovissie), which discloses a dispenser.  
9.) U.S. Patent No. 5,626,171 (Mirri), which discloses a measuring apparatus. 
10.) U.S. Patent No. 5,971,037 (Ansaloni), which discloses a metering machine control. 
11.) U.S. Patent Application Publication No. 2010/0101189 (Boldrini), which discloses a filler machine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753